Citation Nr: 0403233	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  96-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include hysterical neurosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Air Force 
from April 1976 to February 1977.

In a decision dated in June 1977, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denied 
the veteran's claim of entitlement to service connection for 
hysterical neurosis.  The veteran did not appeal, and thus 
the decision became final.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the RO in Tampa, 
Florida, which denied the veteran's claim of entitlement to 
service connection for a nervous disorder, to include 
hysterical neurosis.  The veteran filed a timely notice of 
disagreement, and the RO provided the veteran a statement of 
the case (SOC).  In June 1996 the veteran perfected his 
appeal, and the issue was subsequently certified to the 
Board.  

In January 1998 the Board remanded this matter to the RO for 
further development, to include reviewing the record to 
determine whether there were any missing or separated 
records; determine whether there had been a final 
adjudication of the veteran's claim in 1977; obtain 
information pertaining to all medical treatment he received 
for his claimed disorder; and to obtain any VA medical 
treatment records.  After the requested development was 
completed, the RO was instructed to readjudicate the 
veteran's claim and to return it to the Board if the decision 
remained unfavorable.  

The RO issued a supplemental SOC (SSOC) in February 1999, 
which continued to deny the veteran's claim of entitlement to 
service connection for a nervous disorder, to include 
hysterical neurosis.  In December 1999 the Board determined 
that the development requested in the January 1998 remand had 
not been fully complied with, and the matter was remanded 
again to the RO for development.  

In November 2000 the RO issued another SSOC in which the 
veteran's claim continued to be denied.  The Board noted in a 
decision dated in March 2003 that the RO appeared to have 
reopened the claim and adjudicated the issue of entitlement 
to service connection for a nervous condition, to include 
hysterical neurosis, without determining whether new and 
material evidence had been submitted.  Accordingly, the Board 
considered the issue of finality prior to any consideration 
on the merits.  See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  After 
determining that the veteran had submitted new and material 
evidence to reopen his claim, the Board undertook additional 
development as to the merits of claim for service connection 
for a nervous disorder, pursuant to newly issued regulatory 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  

However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) invalidated those new duty-to-assist regulations, in 
the case of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  See 
VAOPGCPREC 1-03 (May 21, 2003).  Thus, the Board remanded the 
matter to the RO in June 2003, for review of the Board's 
development action, and for readjudication of the issue on 
appeal.

The RO issued an SSOC in July 2003, which continued to deny 
the veteran's claim of entitlement to service connection.  


FINDING OF FACT

The veteran has no current nervous disorder, to include 
hysterical neurosis, that is due to any incident or event of 
active military service.  


CONCLUSION OF LAW

The competent evidence of record is against a finding that 
the veteran has a current nervous disorder which was either 
incurred in or aggravated by active military service, nor may 
any mental disorder be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-03 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.  More specifically, the 
appellant was notified of the provisions of the VCAA, of VA's 
duty to assist, and of the evidence needed to support his 
claim in correspondence from the RO dated in June 2003 and 
the July 2003 SSOC, as well as in the Board's March 2003 
remand.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  The Board concludes that the notifications received 
by the appellant adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO. 

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background and Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  
38 U.S.C.A. § 1131, 38 C.F.R. § 3.303(a).  Notwithstanding 
the lack of a diagnosis during service, service connection 
may still be granted if all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  That a disease or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In addition, service connection may be granted for certain 
chronic disabilities, such as a psychosis, if any such 
disorder is shown to have been manifested to a compensable 
degree within one year after the veteran was separated from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Personality disorders are 
not considered to be diseases or injuries within the meaning 
of veteran's benefits legislation, and, therefore, are not 
eligible for service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).

Service medical records indicate that the veteran was 
afforded a service entrance examination, at which time he 
reported that he had suffered nightmares as a child.  The 
service examiner noted that they were not considered 
disabling, and were normal for children.  The veteran was 
found fit for service.  

In July 1976 the veteran presented to the mental health 
clinic complaining of an "inability to concentrate."  The 
examiner observed that the veteran appeared troubled and 
preoccupied.  His affect was depressive and he was described 
as impulsive, with poor judgment.  Psychological testing was 
ordered.  Service medical records indicate that the veteran 
presented to Sick Call in October 1976 with complaints of 
headaches.  He was diagnosed with migraine headaches, and 
"chronic anxiety" was noted.  

The veteran was admitted to Mental Health Services in 
December 1976, at which time he reported that prior to his 
entering service he and his family had been convinced of an 
impending race riot and began building a "survival 
shelter."  When the riots did not materialize, the veteran 
joined the Air Force "to get away from it all."  He said 
that his relationship with his family then began to 
deteriorate, and the veteran began to seek psychological 
care.  

The examiner indicated that the veteran reported having 
undergone family therapy prior to service, and group therapy 
for approximately two weeks due to a "behavior problem" in 
school.  He reported experimenting with a variety of drugs, 
and a family history of inpatient psychiatric care.  

An evaluation of the veteran's mental status revealed him to 
be oriented to all spheres.  He had no speech pathology, and 
his memory and calculating functions were intact.  He denied 
any suicidal or homicidal ideation, and his judgment and 
insight were deemed to be good.  The examiner noted some 
impulse control problems and that, upon admission, the 
veteran demonstrated mild agitation with free-floating 
anxiety.  

The veteran was diagnosed with " hysterical neurosis, 
dissociative type, acute and chronic, severe."  It was 
specifically noted that the veteran's "present illness 
certainly was present prior to his entering the service.  
Based on dates of onset of present illness and date of entry 
into the Air Force."  

A Medical Board report dated January 21, 1977, diagnosed 
hysterical neurosis, dissociative type, with an estimated 
date of origin in 1976.  It was determined that the condition 
existed prior to service.  An Air Force Form 356, Findings 
and Recommended Disposition of U.S. Air Force Physical 
Evaluation Board (PEB), dated January 31, 1977, noted a 
diagnosis of "hysterical neurosis, dissociative type, with 
moderate impairment of social and industrial adaptability.  
EPTS [existed prior to service] with Service Aggravation."  
In assessing the extent of the veteran's disability, the PEB 
made reference to Diagnostic Code 9401 of VA's Schedule for 
Rating Disabilities, and determined that the veteran's 
present degree of disability was 10 percent, less an EPTS 
factor of 10 percent, resulting in a 0 percent degree of 
impairment due to service.  The Physical Evaluation Board 
recommended that the veteran be discharged from the Air Force 
with severance pay.  

Since separation, the veteran has been hospitalized at the VA 
Medical Center in Tampa, Florida, from September to October 
1995, December 1995 to January 1996, and February to March 
1996.  He complained of depression, anger, bad dreams, 
nightmares, anxiety, "racing" thoughts, nervousness, and 
confusion.  He also reported mood swings, decreased energy, 
sadness, hopelessness, and helplessness.  

Mental examination revealed the veteran was oriented in three 
spheres and logical, with depressed affect and suicidal 
ideation.  The veteran was paranoid.  In December 1995 
examiners noted psychomotor retardation, slow speech, sad 
mood, and constricted affect.  The veteran had no memory 
impairment, and his judgment and insight were fair.  
Examiners during all three periods of hospitalization noted 
that the veteran suffered no hallucinations, delusions, or 
suicidal or homicidal ideations.  His diagnoses included 
schizophrenia, paranoid, with suicidal ideation; personality 
disorder, not otherwise specified, with borderline traits; 
and adjustment disorder, with depressed mood and a history of 
schizoaffective disorder and bipolar disorder.  

In April 2003 the VA obtained a medical opinion as to the 
etiology of the veteran's mental illness.  At that time, 
based upon review of the record, the examiner concluded that 
the veteran's mental disorder had existed prior to service.  

In short, the veteran reported a history of mental illness 
prior to service.  Examiners in service, as well as the April 
2003 VA examiner, concluded that the veteran's condition 
existed prior to service.  Therefore, and for the reasons 
discussed above, the Board finds that the veteran's current 
mental condition was not incurred in active military service.  
38 C.F.R. § 3.303.  This leads us to the question of whether 
there was aggravation of a pre-service disability.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims (CAVC), in Cotant v. Principi, 17 Vet. App. 
116 (2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The CAVC has held that the presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Subsequently, the Federal Circuit explained the 
Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Initially, therefore, the Board must determine whether, under 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption 
of soundness is rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service.  The 
burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman, supra.  The 
determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

During his entrance examination the veteran reported 
suffering from nightmares as a child.  He did not indicate, 
and the military examiner did not note, any history of, or 
any current complaint, treatment, or diagnosis of mental 
illness.  Therefore, the presumption of soundness applies.  
38 U.S.C.A. § 1111.  

As noted in Miller v. West, supra, the presumption of 
soundness can be overcome by "contemporaneous clinical 
evidence or recorded history" in the record.  In the present 
case, the veteran began displaying symptoms of mental illness 
within just four months of his entrance into service.  
Service examiners specifically concluded that the veteran's 
mental illness was present prior to his date of entry into 
the Air Force.  In addition, the April 2003 VA examiner also 
concluded that, although the veteran's mental illness was 
initially noted during service after he began active duty, it 
had clearly existed prior thereto.  

Therefore, the Board finds that there is clear and 
unmistakable evidence to rebut the presumption of soundness.  
The veteran's mental illness existed prior to service.  

The law is clear that, even if there is in-service 
manifestation of a pre-service disorder, temporary or 
intermittent flare-ups of such a pre-existing condition 
during service are not sufficient to be considered 
aggravation of the disease unless the underlying condition, 
as contrasted to mere symptoms, has worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

In the present case, the April 2003 VA examiner reviewed the 
complete claims folder, which includes the in-service and 
post-service medical records.  He concluded that the 
veteran's disorder, which he described as chronically 
psychotic, manifested a borderline personality disorder, and 
that it only underwent a natural progression of 
deterioration.  The examiner specifically concluded that the 
condition was not aggravated by military service.  

The Board therefore finds that the competent evidence is not 
in equipoise, and the veteran is not entitled to the benefit 
of the doubt in this matter.  To whatever extent the veteran 
has a psychotic disorder, it was not manifested in service or 
within the applicable presumptive period after separation 
therefrom.  To whatever extent he has a personality disorder, 
it is not recognizable for service connection.  And, finally, 
as to any other nervous disorder, to include hysterical 
neurosis, the record makes clear that it pre-existed service 
and was not aggravated therein, and therefore he is not 
entitled to service connection on that basis.  


ORDER

Service connection for nervous disorder, to include 
hysterical neurosis, is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



